RECE|VEI lM

couRT 0F CR|MINAL APPEALS
{FEB 17 2015
WRIT NO. WR-82,778-Ol
EX PARTE § Abeb Acosta, Clea'k
§ IN THE COURT OF CRIMINAL AP-h
§ PEALS, IN AUSTIN, TX
DESMOND LEDET §

URGENT NOTICE OF DISMISSAL OF STATE BAR GRIEVANCE AND APPEAL OF
THAT DISMISSAL.

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

I, Desmond Ledet, the Applicant in the above said cause, re-
spectfully,and urgently, provide you with the following update
on my State Bar Grievance against my defense attorney for prescn
senting false statements of material facts in his affidavit:

l: Prior to this date, 2-ll-2015, I have repeatedly informed
this honorable Court that due to the false statements of
material fact(proven by the record) Hon. Fortinberry put
in his affidavit presented to the trial court(now in your
Court) that I filed a Grievance on him with the Office of
Chief Disciplinary counsel.

2: I informed this honorable Court of the fact a grievance was
pending in several of my recent objections presented to 1 5
this Court.

3: To keep you properly updated, I must now inform you that on
2-10-2015(verifiable by Prison mailroom records) I RECEIVED
A NOTICE FROM THE STATE BAR THAT THAT GRIEVANCE WAS DISMIS-
SED FOR NOT PROVIDING NEW ADDITIONAL INFORHATION. Specifi-
cally the notice states: "...Our records indicate you have
previously filed a grievance against this lawyer, which was
appropriately concluded...this grievance does not contain
any additional information which would demonstrate miscon-
duct."

4: THE STATE BAR HAS MADE A HISTAKE AND TODAY, 2-11-2015; I AH
FILING MY APPEAL TO THAT DECISION.

5: The first grievance, #201407100, was only a grievance that
Hon. Fortinberry had failed to file his affidavit in defi#
ance of the trial court's order he do so by Oct.l3, 2014.

'6: The factual predicate of the grievance I have been informs
ing this Court of did not exist until he filed the affidae

p.l of 2

lO:

vit(subsequent to me placing the first grievance in the
mail) and I finally received a copy of it in the mail
here On the FGUEOIG Unit. ONCE I READ HIS AFFIDAYIT AND
COMPARED IT WITH THE RECORD, IT WAS APPARENT THAT IT WAS
FULL OF PERJURY(false material facts).

Once aware of the misconduct in the affidavit, l filed the
second grievance with a copy of his affidavit attached(new
additional informatiod) pointing out along with the copies
of the reporter's record/ and relevant parts of the writ

Application etc. the false material facts in the affidavit.

Nevertheless the Office of Chief Disciplinary Counsel dis-
missed it on February 5th, 2015, and I received notice of
that dismissal yesterday, on February lOth/ 2015.

I am now going to the next step and appealing that mista+»
ken incorrect decision to the BOARD OF DISCIPLINARY APPEAL-
S simply making them aware that the new grievance `#:.
201500660, is only about "new additional information? that
did not exist to my knowledge when the first grievance was
filed. Specifically Hon. Fortinberry's perjured affidavit.

l will keep this Court posted On any new developements.

 

DESMOND LEDET #01651095
Telford Unit

3899 State Hwy.98

New Boston, TX. 75570

p.2 of 2